UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-2379



JULIAN L. MITCHELL,

                                                        Petitioner,

          versus


NEWPORT NEWS SHIPBUILDING AND DRY DOCK
COMPANY;   DIRECTOR,   OFFICE    OF  WORKERS’
COMPENSATION    PROGRAMS,     UNITED   STATES
DEPARTMENT OF LABOR,

                                                       Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(00-0744)


Submitted:   June 25, 2002                 Decided:   July 12, 2002


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Matthew H. Kraft, INMAN & STRICKLER, P.L.C., Virginia Beach,
Virginia, for Petitioner. Benjamin M. Mason, MASON, COWARDIN &
MASON, P.C., Newport News, Virginia, for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Julian Mitchell seeks review of the Benefits Review Board’s

decision and order affirming the administrative law judge’s denial

of long term disability benefits pursuant to the Longshore and

Harbor Workers’ Compensation Act, 33 U.S.C.A. §§ 901 to 950 (West

2001). Our review of the record discloses that the Board’s decision

is based upon substantial evidence and is without reversible error.

Accordingly, we affirm on the reasoning of the Board. See Mitchell

v. Newport News Shipbuilding and Dry Dock Co., No. 00-0744 (BRB

April 6, 2001).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2